


EXHIBIT 10.5


INDEMNIFICATION AGREEMENT




AGREEMENT, made effective as of the ____ day of ____________, 20__ between The
Wendy's Company, a Delaware corporation (the "Company"), and ____________ (the
"Indemnitee").
WHEREAS, it is essential to the Company and its stockholders to attract and
retain qualified and capable directors, officers, employees, trustees, agents
and fiduciaries; and
WHEREAS, it has been the policy of the Company to indemnify its directors and
officers so as to provide them with the maximum possible protection permitted by
law; and
WHEREAS, in recognition of Indemnitee's need for protection against personal
liability in order to induce Indemnitee to serve or continue to serve the
Company in an effective manner, and, in the case of directors and officers, to
supplement or replace the Company's directors' and officers' liability insurance
coverage, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Company's corporate charter and/or corporate
by-laws or regulations or the partnership agreements of partnerships for which
the Company serves or has served as general partner (together, the Company's
"Governing Documents") will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of the Governing Documents or any
change in the composition of the Company's Board of Directors or any acquisition
transaction relating to the Company), the Company, with the prior approval of
the Company's stockholders, wishes to provide the Indemnitee with the benefits
contemplated by this Agreement; and
WHEREAS, as a result of the provision of such benefits Indemnitee has agreed to
serve or to continue to serve the Company;

1

--------------------------------------------------------------------------------




NOW, THEREFORE, the parties hereto do hereby agree as follows:
1.    Definitions. The following terms, as used herein, shall have the following
respective meanings:
(a)    An Affiliate of a specified Person is a Person who directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Person specified. The term Associate used to
indicate a relationship with any Person shall mean (i) any corporation or
organization (other than the Company or a Subsidiary) of which such Person is an
officer or partner or is, directly, or indirectly, the Beneficial Owner of ten
(10) percent or more of any class of Equity Securities, (ii) any trust or other
estate in which such Person has a substantial beneficial interest or as to which
such Person serves as trustee or in a similar fiduciary capacity (other than an
Employee Plan Trustee), (iii) any Relative of such Person, or (iv) any officer
or director of any corporation controlling or controlled by such Person.
(b)    Beneficial Ownership shall be determined, and a Person shall be the
Beneficial Owner of all securities which such Person is deemed to own
beneficially, pursuant to Rule 13d-3 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (or any successor rule or
statutory provision), or, if said Rule 13d-3 shall be rescinded and there shall
be no successor rule or statutory provision thereto, pursuant to said Rule 13d-3
as in effect on December 1, 1999; provided, however, that a Person shall, in any
event, also be deemed to be the Beneficial Owner of any Voting Shares: (A) of
which such Person or any of its Affiliates or Associates is, directly or
indirectly, the Beneficial Owner, or (B) of which such Person or any of its
Affiliates or Associates has (i) the right to acquire (whether such right is
exercisable immediately or only after the passage of time), pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange rights, warrants, or options, or otherwise, or (ii) sole or
shared voting or investment power with respect thereto pursuant to any
agreement, arrangement,

2

--------------------------------------------------------------------------------




understanding, relationship or otherwise (but shall not be deemed to be the
Beneficial Owner of any Voting Shares solely by reason of a revocable proxy
granted for a particular meeting of stockholders, pursuant to a public
solicitation of proxies for such meeting, with respect to shares of which
neither such Person nor any such Affiliate or Associate is otherwise deemed the
Beneficial Owner), or (C) of which any other Person is, directly or indirectly,
the Beneficial Owner if such first mentioned Person or any of its Affiliates or
Associates acts with such other Person as a partnership, syndicate or other
group pursuant to any agreement, arrangement or understanding for the purpose of
acquiring, holding, voting or disposing of any shares of capital stock of the
Company; and provided further, however, that (i) no director or officer of the
Company, nor any Associate or Affiliate of any such director or officer, shall,
solely by reason of any or all of such directors and officers acting in their
capacities as such, be deemed for any purposes hereof, to be the Beneficial
Owner of any Voting Shares of which any other such director or officer (or any
Associate or Affiliate thereof) is the Beneficial Owner and (ii) no trustee of
an employee stock ownership or similar plan of the Company or any Subsidiary
("Employee Plan Trustee") or any Associate or Affiliate of any such Trustee,
shall, solely by reason of being an Employee Plan Trustee or Associate or
Affiliate of an Employee Plan Trustee, be deemed for any purposes hereof to be
the Beneficial Owner of any Voting Shares held by or under any such plan.

3

--------------------------------------------------------------------------------




(c)    Change in Control shall be deemed to have occurred if (A) any Person
(other than (i) the Company or any Subsidiary, (ii) any pension, profit sharing,
employee stock ownership or other employee benefit plan of the Company or any
Subsidiary or any trustee of or fiduciary with respect to any such plan when
acting in such capacity, or (iii) DWG Acquisition Group, L.P. ("DWG
Acquisition"), Nelson Peltz (“Peltz”), Peter W. May ("May") or any Affiliate or
Associate of DWG Acquisition or of Peltz or May) who is or becomes, after the
date of this Agreement, the Beneficial Owner of 20% or more of the total voting
power of the Voting Shares, (B) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election or appointment by
the Board of Directors or nomination or recommendation for election by the
Company's stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, (C) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the Voting Shares of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Shares of the surviving entity) at least 80% of the total voting
power represented by the Voting Shares of the Company or such surviving entity
outstanding, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets, or (D) a change in
control of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14 promulgated under the Securities
Exchange Act of 1934, as amended, as in effect on December 1, 1999.

4

--------------------------------------------------------------------------------




(d)    Claim means any threatened, pending or completed action, suit,
arbitration or proceeding, or any inquiry or investigation, whether brought by
or in the right of the Company or otherwise, that Indemnitee in good faith
believes might lead to the institution of any such action, suit, arbitration or
proceeding, whether civil, criminal, administrative, investigative or other, or
any appeal therefrom.
(e)    D&O Insurance means any valid directors' and officers' liability
insurance policy maintained by the Company for the benefit of the Indemnitee, if
any.
(f)    Determination means a determination, and Determined means a matter which
has been determined based on the facts known at the time, by: (i) a majority
vote of a quorum of disinterested directors, or (ii) if such a quorum is not
obtainable, or even if obtainable, if a quorum of disinterested directors so
directs, by independent legal counsel in a written opinion, or, in the event
there has been a Change in Control, by the Special Independent Counsel (in a
written opinion) selected by Indemnitee as set forth in Section 6, or (iii) a
majority of the disinterested stockholders of the Company, or (iv) a final
adjudication by a court of competent jurisdiction.
(g)    Equity Security shall have the meaning given to such term under
Rule 3a11-1 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended, as in effect on December 1, 1999.

5

--------------------------------------------------------------------------------




(h)    Excluded Claim means any payment for Losses or Expenses in connection
with any Claim: (i) based upon or attributable to Indemnitee gaining in fact any
personal profit or advantage to which Indemnitee is not entitled; or (ii) for
the return by Indemnitee of any remuneration paid to Indemnitee without the
previous approval of the stockholders of the Company which is illegal; or
(iii) for an accounting of profits in fact made from the purchase or sale by
Indemnitee of securities of the Company within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, as in effect on December 1, 1999,
or similar provisions of any state law; or (iv) resulting from Indemnitee's
knowingly fraudulent, dishonest or willful misconduct; or (v) the payment of
which by the Company under this Agreement is not permitted by applicable
law.            
(i)    Expenses means any reasonable expenses incurred by Indemnitee as a result
of a Claim or Claims made against Indemnitee for Indemnifiable Events including,
without limitation, attorneys' fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in any Claim relating to any Indemnifiable Event.
(j)    Fines means any fine, penalty or, with respect to an employee benefit
plan, any excise tax or penalty assessed with respect thereto.

6

--------------------------------------------------------------------------------




(k)    Indemnifiable Event means any event or occurrence, occurring prior to or
after the date of this Agreement, related to the fact that Indemnitee is or was
a director, officer, employee, trustee, agent or fiduciary of the Company, or is
or was serving at the request of the Company as a director, officer, employee,
trustee, agent or fiduciary of another corporation, partnership, joint venture,
limited liability company, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee, including, but not limited
to, any breach of duty, neglect, error, misstatement, misleading statement,
omission, or other act done or wrongfully attempted by Indemnitee, or any of the
foregoing alleged by any claimant, in any such capacity.
(l)    Losses means any amounts or sums which Indemnitee is legally obligated to
pay as a result of a Claim or Claims made against Indemnitee for Indemnifiable
Events including, without limitation, damages, judgments and sums or amounts
paid in settlement of a Claim or Claims, and Fines.
(m)    Person means any individual, partnership, corporation, business trust,
limited liability company, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.            

7

--------------------------------------------------------------------------------




(n)    Potential Change in Control shall be deemed to have occurred if (A) the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (B) any Person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; (C) any Person (other than
(i) the Company or any Subsidiary, (ii) any pension, profit sharing, employee
stock ownership or other employee benefit plan of the Company or any Subsidiary
or any trustee of or fiduciary with respect to any such plan when acting in such
capacity, or (iii) DWG Acquisition, Peltz, May, or any Affiliate or Associate of
DWG Acquisition or of Peltz or May) who is or becomes the Beneficial Owner of
9.5% or more of the total voting power of the Voting Shares, increases his
Beneficial Ownership of such voting power by 5% or more over the percentage so
owned by such Person on the date hereof; or (D) the Board of Directors adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.
(o)    Relative means a Person's spouse, parents, children, siblings, mothers-
and fathers-in-law, sons- and daughters-in-law, and brothers- and
sisters-in-law.
(p)    Reviewing Party means any appropriate person or body consisting of a
member or members of the Company's Board of Directors or any other person or
body appointed by the Board (including the Special Independent Counsel referred
to in Section 6) who is not a party to the particular Claim for which Indemnitee
is seeking indemnification.
(q)    Subsidiary means any corporation of which a majority of any class of
Equity Security is owned, directly or indirectly, by the Company.
(r)    Trust means the trust established pursuant to Section 7 hereof.
(s)    Voting Shares means any issued and outstanding shares of capital stock of
the Company entitled to vote generally in the election of directors.

8

--------------------------------------------------------------------------------




2.    Basic Indemnification Agreement. In consideration of, and as an inducement
to, the Indemnitee rendering valuable services to the Company, the Company
agrees that in the event Indemnitee is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company will indemnify Indemnitee to the fullest extent
authorized by law, against any and all Expenses and Losses (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses and Losses) of such Claim, whether or not such Claim
proceeds to judgment or is settled or otherwise is brought to a final
disposition, subject in each case, to the further provisions of this Agreement.
3.    Limitations on Indemnification. Notwithstanding the provisions of
Section 2, Indemnitee shall not be indemnified and held harmless from any Losses
or Expenses (a) which have been Determined, as provided herein, to constitute an
Excluded Claim; (b) to the extent Indemnitee is indemnified by the Company and
has actually received payment pursuant to the Company's Governing Documents, D&O
Insurance, or otherwise; or (c) other than pursuant to the last sentence of
Section 4(d) or Section 14, in connection with any Claim initiated by
Indemnitee, unless the Company has joined in or the Board of Directors has
authorized such Claim.
4.    Indemnification Procedures.
(a)    Promptly after receipt by Indemnitee of notice of any Claim, Indemnitee
shall, if indemnification with respect thereto may be sought from the Company
under this Agreement, notify the Company of the commencement thereof and
Indemnitee agrees further not to make any admission or effect any settlement
with respect to such Claim without the consent of the Company, except any Claim
with respect to which the Indemnitee has undertaken the defense in accordance
with the second to last sentence of Section 4(d).

9

--------------------------------------------------------------------------------




(b)    If, at the time of the receipt of such notice, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
Claim to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
Losses and Expenses payable as a result of such Claim.
(c)    To the extent the Company does not, at the time of the Claim have
applicable D&O Insurance, or if a Determination is made that any Expenses
arising out of such Claim will not be payable under the D&O Insurance then in
effect, the Company shall be obligated to pay the Expenses of any Claim in
advance of the final disposition thereof and the Company, if appropriate, shall
be entitled to assume the defense of such Claim, with counsel satisfactory to
Indemnitee, upon the delivery to Indemnitee of written notice of its election so
to do. After delivery of such notice, the Company will not be liable to
Indemnitee under this Agreement for any legal or other Expenses subsequently
incurred by the Indemnitee in connection with such defense other than reasonable
Expenses of investigation; provided that Indemnitee shall have the right to
employ its counsel in such Claim but the fees and expenses of such counsel
incurred after delivery of notice from the Company of its assumption of such
defense shall be at the Indemnitee's expense; provided further that if: (i) the
employment of counsel by Indemnitee has been previously authorized by the
Company; (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense; or (iii) the Company shall not, in fact, have employed counsel to
assume the defense of such action, the reasonable fees and expenses of counsel
shall be at the expense of the Company.
            

10

--------------------------------------------------------------------------------




(d)    All payments on account of the Company's indemnification obligations
under this Agreement shall be made within sixty (60) days of Indemnitee's
written request therefor unless a Determination is made that the Claims giving
rise to Indemnitee's request are Excluded Claims or otherwise not payable under
this Agreement, provided that all payments on account of the Company's
obligation to pay Expenses under Section 4(c) of this Agreement prior to the
final disposition of any Claim shall be made within 20 days of Indemnitee's
written request therefor and such obligation shall not be subject to any such
Determination but shall be subject to Section 4(e) of this Agreement. In the
event the Company takes the position that the Indemnitee is not entitled to
indemnification in connection with the proposed settlement of any Claim, the
Indemnitee shall have the right at its own expense to undertake defense of any
such Claim, insofar as such proceeding involves Claims against the Indemnitee,
by written notice given to the Company within 10 days after the Company has
notified the Indemnitee in writing of its contention that the Indemnitee is not
entitled to indemnification. If it is subsequently determined in connection with
such proceeding that the Indemnifiable Events are not Excluded Claims and that
the Indemnitee, therefore, is entitled to be indemnified under the provisions of
Section 2 hereof, the Company shall promptly indemnify the Indemnitee.
(e)    Indemnitee hereby expressly undertakes and agrees to reimburse the
Company for all Losses and Expenses paid by the Company in connection with any
Claim against Indemnitee in the event and only to the extent that a
Determination shall have been made by a court of competent jurisdiction in a
decision from which there is no further right to appeal that Indemnitee is not
entitled to be indemnified by the Company for such Losses and Expenses because
the Claim is an Excluded Claim or because Indemnitee is otherwise not entitled
to payment under this Agreement.

11

--------------------------------------------------------------------------------




5.    Settlement. The Company shall have no obligation to indemnify Indemnitee
under this Agreement for any amounts paid in settlement of any Claim effected
without the Company's prior written consent. The Company shall not settle any
Claim in which it takes the position that Indemnitee is not entitled to
indemnification in connection with such settlement without the consent of the
Indemnitee, nor shall the Company settle any Claim in any manner which would
impose any Fine or any obligation on Indemnitee, without Indemnitee's written
consent. Neither the Company nor Indemnitee shall unreasonably withhold their
consent to any proposed settlement.
6.    Change in Control; Extraordinary Transactions. The Company and Indemnitee
agree that if there is a Change in Control of the Company (other than a Change
in Control which has been approved by a majority of the Company's Board of
Directors who were directors immediately prior to such Change in Control) then
all Determinations thereafter with respect to the rights of Indemnitee to be
paid Losses and Expenses under this Agreement shall be made only by a special
independent counsel (the "Special Independent Counsel") selected by Indemnitee
and approved by the Company (which approval shall not be unreasonably withheld)
or by a court of competent jurisdiction. The Company shall pay the reasonable
fees of such Special Independent Counsel and shall indemnify such Special
Independent Counsel against any and all reasonable expenses (including
reasonable attorneys' fees), claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
The Company covenants and agrees that, in the event of a Change in Control of
the sort set forth in clause (C) of Section 1(c), the Company will use its best
efforts (a) to have the obligations of the Company under this Agreement
including, but not limited to those under Section 7, expressly assumed by the
surviving, purchasing or succeeding entity, or (b) otherwise to adequately
provide for the satisfaction of the Company's obligations under this Agreement,
in a manner reasonably acceptable to the Indemnitee.

12

--------------------------------------------------------------------------------




7.    Establishment of Trust. In the event of a Potential Change in Control the
Company shall, upon written request by Indemnitee, create a trust (the "Trust")
for the benefit of the Indemnitee and from time to time upon written request of
Indemnitee shall fund the Trust in an amount sufficient to satisfy any and all
Losses and Expenses which are actually paid or which Indemnitee reasonably
determines from time to time may be payable by the Company under this Agreement.
The amount or amounts to be deposited in the Trust pursuant to the foregoing
funding obligation shall be determined by the Reviewing Party, in any case in
which the Special Independent Counsel is involved. The terms of the Trust shall
provide that upon a Change in Control: (i) the Trust shall not be revoked or the
principal thereof invaded without the written consent of the Indemnitee;
(ii) the trustee of the Trust shall advance, within twenty days of a request by
the Indemnitee, any and all Expenses to the Indemnitee (and the Indemnitee
hereby agrees to reimburse the Trust under the circumstances under which the
Indemnitee would be required to reimburse the Company under Section 4(e) of this
Agreement); (iii) the Company shall continue to fund the Trust from time to time
in accordance with the funding obligations set forth above; (iv) the trustee of
the Trust shall promptly pay to the Indemnitee all Losses and Expenses for which
the Indemnitee shall be entitled to indemnification pursuant to this Agreement;
and (v) all unexpended funds in the Trust shall revert to the Company upon a
final determination by a court of competent jurisdiction in a final decision
from which there is no further right of appeal that the Indemnitee has been
fully indemnified under the terms of this Agreement. The Trustee of the Trust
shall be chosen by the Indemnitee.        

13

--------------------------------------------------------------------------------




8.    No Presumption. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.
9.    Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company's Governing
Documents or under the laws, as in effect from time to time, of the Company's
state of incorporation (such laws being the "Applicable State Laws"), any vote
of stockholders or disinterested directors or otherwise, both as to action in
the Indemnitee's official capacity and as to action in any other capacity by
holding such office, and shall continue after the Indemnitee ceases to serve the
Company as a director, officer, employee, agent or fiduciary, for so long as the
Indemnitee shall be subject to any Claim by reason of (or arising in part out
of) an Indemnifiable Event. To the extent that a change in the Applicable State
Laws (whether by statute or judicial decision or by reincorporation of the
Company in a different jurisdiction) permits greater indemnification by
agreement than would be afforded currently under the Company's Governing
Documents and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.
10.    Liability Insurance. To the extent the Company maintains D&O Insurance,
Indemnitee, if an officer or director of the Company, shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any director or officer of the Company.        

14

--------------------------------------------------------------------------------




11.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
12.    Partial Indemnity, Etc. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses and Losses of a Claim but not, however, for all of the total amount
thereof, the Company shall nevertheless indemnify Indemnitee for the portion
thereof to which Indemnitee is entitled. Moreover, notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any or all Claims relating in whole or
in part to any Indemnifiable Event or in defense of any issue or matter therein,
including dismissal without prejudice, Indemnitee shall be indemnified against
all Expenses incurred in connection therewith. In connection with any
Determination as to whether Indemnitee is entitled to be indemnified hereunder
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.
13.    Liability of Company. The Indemnitee agrees that neither the stockholders
nor the directors nor any officer, employee, representative or agent of the
Company shall be personally liable for the satisfaction of the Company's
obligations under this Agreement and the Indemnitee shall look solely to the
assets of the Company for satisfaction of any claims hereunder.
        

15

--------------------------------------------------------------------------------




14.    Enforcement.
(a)    Indemnitee's right to indemnification and other rights under this
Agreement shall be specifically enforceable by Indemnitee only in the state or
Federal courts of the State of New York or of the then current State of
incorporation of the Company and shall be enforceable notwithstanding any
adverse Determination by the Company's Board of Directors, independent legal
counsel, the Special Independent Counsel or the Company's stockholders and no
such Determination shall create a presumption that Indemnitee is not entitled to
be indemnified hereunder. In any such action the Company shall have the burden
of proving that indemnification is not required under this Agreement.
(b)    In the event that any action is instituted by Indemnitee under this
Agreement, or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and reasonable expenses,
including reasonable counsel fees, incurred by Indemnitee with respect to such
action, unless the court determines that each of the material assertions made by
Indemnitee as a basis for such action were not made in good faith or were
frivolous.
15.    Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision (including any provision
within a single section, paragraph or sentence) shall be limited or modified in
its application to the minimum extent necessary to avoid a violation of law,
and, as so limited or modified, such provision and the balance of this Agreement
shall be enforceable in accordance with their terms to the fullest extent
permitted by law.
        

16

--------------------------------------------------------------------------------




16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state in which the Company is incorporated at
the time any claim for indemnification is made hereunder applicable to
agreements made and to be performed entirely within such state.
17.    Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of New York
and the State promulgating the Applicable State Laws at the time any claim for
indemnification hereunder is made for all purposes in connection with any action
or proceeding which arises out of or relates to this Agreement and agree that
any action instituted under this Agreement shall be brought only in the state
and Federal courts of the States indicated in this Section.
18.    Notices. All notices, or other communications required or permitted
hereunder shall be sufficiently given for all purposes if in writing and
personally delivered, telegraphed, telexed, sent by facsimile transmission or
sent by registered or certified mail, return receipt requested, with postage
prepaid addressed as follows, or to such other address as the parties shall have
given notice of pursuant hereto:


(a)
If to the Company, to:



The Wendy's Company
1155 Perimeter Center West
Atlanta, GA 30338
Attention: General Counsel
Telecopier No.: 678-514-6745


(b)
If to the Indemnitee, to:



____________________
_____________________
_____________________
_____________________



17

--------------------------------------------------------------------------------




19.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original and all of which, when taken together, shall constitute one
and the same instrument.
20.    Successors and Assigns. This Agreement shall be (i) binding upon all
successors and assigns of the Company, including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, and (ii) shall
be binding upon and inure to the benefit of any successors and assigns, heirs,
and personal or legal representatives of Indemnitee.        
21.    Amendment; Waiver. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless made in a writing
signed by each of the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.
22.    Employment Agreement. This Agreement effectuates the indemnity provided
for in Section 14d(i) of the Employment Agreement between the Company and the
Indemnitee effective as of ____________, 20__ (the “Employment Agreement”), and
supersedes the indemnification obligations of such section.


        

18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement
effective as of the day and year first above written.


THE WENDY'S COMPANY






By:_______________________________    
Name:
Title:


ATTEST:


[Corporate Seal]






By:__________________________________                        
Name:
Title:




WITNESS:






__________________________        _____________________________________        
____________, Indemnitee



19